Title: General Orders, 19 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Thursday July 19th 1781
                     Parole Newport
                     Countersigns Choisy
                  Barras
                  For the day Tomorrow
                  Major General ParsonsLieutenant Colonel NewhalFor picquet  Major GibbsInspector    Captain SmithThe Guards are to be furnished with the countersigns at Retreat beating and no person suffered to pass into or out of camp after that time without giving it; or otherwise satisfying the officer of the guard they are stopped by.
                  The Brigade Quarter masters are to be particularly careful in having the offal buried as the Camp is becoming offensive.
                  Serjeant Asa Andrus of the first Connecticut regiment is appointed to do the duty of a Provost Marshal untill further orders and is to be obeyed as such.
               